UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-1702




In Re:   THOMAS W. HILL,

                                                          Petitioner.



  On Petition for Writ of Mandamus or Prohibition. (CA-04-55-1)


Submitted:   November 15, 2004            Decided:   February 9, 2005


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas W. Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Thomas   W.   Hill   petitions    for   writ    of   mandamus    or

prohibition directing the district court and the bankruptcy court

to abstain from further proceedings with regard to an involuntary

bankruptcy petition filed against him.           We find that Hill has not

shown a clear right to the relief sought.               See In re First Fed.

Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).              Accordingly,

we deny the mandamus petition.        We also deny Hill’s motion to hold

this petition in abeyance pending the resolution of other matters

pending in this court.       We dispense with oral argument because the

facts   and    legal   contentions    are    adequately      presented    in   the

materials     before   the   court   and     argument   would      not   aid   the

decisional process.

                                                               PETITION DENIED




                                     - 2 -